Good, C.
This cause is now before us upon an application for a rehearing, arid has been orally argued. The opinion is reported, ante, p. 191. In the body of the opinion it was *199stated: “It is not shown that Spencer was insolvent,” and the cause was reversed and remanded, with instructions to enter a judgment for'plaintiff consistent with .the opinion.
The principles of law announced in the case are not seriously assailed upon this application, but it is urged that there was sufficient evidence in the record to show the insolvency of Spencer. We have reexamined the record and find that there is some evidence tending" to show Spencer’s insolvency. The trial court evidently considered this evidence sufficient to warrant such a finding. We do not consider it necessary to discuss the sufficiency of the evidence to support, such a finding. In view of the fact that the trial court deemed the evidence sufficient, and the fact of the insolvency of Spencer, if proved, would materially affect the ultimate disposition of the case, we think the cause should be remanded generally, so that appellees may have an opportunity to introduce further evidence if they so desire.
We recommend that the opinion be modified.so as to' direct a reversal and remanding of the cause for further proceedings according to law, and that as so modified the opinion be adhered to.
Duffie and Epperson, CC., concur.
By the Court: For the reasons given, the opinion is modified as above recommended, and as modified is adhered to, and the cause is reversed and remanded for further proceedings according to law.
Judgment accordingly.